 Case 2:20-cv-02393-DOC-JPR Document 22 Filed 03/08/21 Page 1 of 1 Page ID #:1709



 1
 2                                                          JS-6   JS-6




 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   THOMAS GOMEZ,                   ) Case No. CV 20-2393-DOC (JPR)
                                     )
12                     Petitioner,   )
                                     )          J U D G M E N T
13                v.                 )
                                     )
14   RON GODWIN, Acting Warden,      )
                                     )
15                     Respondent.   )
                                     )
16
17        Pursuant to the Order Accepting Findings and Recommendations
18   of U.S. Magistrate Judge,
19        IT IS HEREBY ADJUDGED that this action is dismissed with
20   prejudice.
21
22   DATED: 0DUFK
                                      DAVID O. CARTER
23                                    U.S. DISTRICT JUDGE
24
25
26
27
28
